Case “Bima Col 5 GRY SHR riff’ s bepartmeit, ‘eo

Civil Enforcement Unit =—- RECENED COPY”

32 N. Stone Ave., 16th Floor Tucson, AZ. 85701- 1409
Phone 520 351-6000 Facsimile 520-351-4333 www. pimasher i prg, 5 50

 

 

 

 

 

 

iL
“GLE a SSarToomT
BY. CT OF AB Ee DEPUTY
AFFIDAVIT AND RETURN
UNSERVED
STATE OF ARIZONA J Court Number: 419CV00335DCB
COUNTY OF PIMA ] Process Number: 20-001273

OFFICE OF THE SHERIFF ]

I hereby certify that I received the within and foregoing Complaint on April 28
2020 to be served on the Other, WENDY MARIE VIZZERRA and that after diligent
search and inquiry, I am returning the Complaint unserved with the following

explanation (s):

Service attempted on 13:30:00 05/06/20

Location: 16750 S Country Club
Went to Other abode no contact. Water running in yard. White pickup
truck parked in front. Nobody would answer the door. Have not made
contact with Other. No current phone listed. Return to court

unserved.

Service attempted on 11:15:00 05/06/20

Location: 1700 S 6th Ave
Googled work address found 1700 S 6th Ave for tire shop. Went to
tire shop talked to owner no contact with the Other.

Service attempted on 12:35:00 04/29/20

Location: 16750 S Country Club Rd
Went to Other abode no contact. Called Other two listed phones
neither works. Googled work addresses could not locate.

Returned on 05/07/20

Mark D. Napier
Sheriff of Pima County

w. @C *So0b .

Zi

G. CONN #3066; PROCESS SERVER

 

 
